IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                           Assigned on Briefs June 2, 2016

                                 IN RE: BRYSON C.

                    Appeal from the Juvenile Court for White County
                       No. 4161     Sam Benningfield, Judge


                 No. M2015-02428-COA-R3-PT – Filed July 18, 2016


The Juvenile Court for White County (“Juvenile Court”) terminated the parental rights of
Briana M. (“Mother”) to the minor child Bryson C. (“the Child”) after finding and
holding that grounds existed to terminate for abandonment by willful failure to visit and
by willful failure to provide support pursuant to Tenn. Code Ann. § 36-1-113(g)(1) and §
36-1-102(1)(A)(i); for failure to comply with the permanency plan pursuant to Tenn.
Code Ann. § 36-1-113(g)(2); and for persistent conditions pursuant to Tenn. Code Ann. §
36-1-113(g)(3). The Juvenile Court also found that it was in the Child‟s best interest for
Mother‟s parental rights to be terminated. Mother appeals to this Court. We find and
hold that clear and convincing evidence was not shown that grounds existed to terminate
Mother‟s parental rights for abandonment by willful failure to provide support or for
failure to comply with the permanency plan, and we reverse that portion of the Juvenile
Court‟s order terminating Mother‟s parental rights for abandonment by willful failure to
provide support and for failure to comply with the permanency plan. We further find and
hold that the evidence in the record on appeal does not preponderate against the Juvenile
Court‟s finding by clear and convincing evidence that grounds existed to terminate
Mother‟s parental rights for abandonment by willful failure to visit and for persistent
conditions, and that it was in the Child‟s best interest for Mother‟s parental rights to be
terminated. We, therefore, affirm the termination of Mother‟s parental rights to the
Child.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                      Affirmed, as modified; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and BRANDON O. GIBSON, JJ., joined.

J. Brad Hannah, Smithville, Tennessee, for the appellant, Briana M.
Herbert H. Slatery, III, Attorney General and Reporter; and Kathryn A. Baker, Assistant
Attorney General for the appellee, State of Tennessee Department of Children‟s Services.

                                               OPINION

                                             Background

       Mother was married to Dewey M. when the Child was born in 2012. Dewey M.,
however, is not listed on the Child‟s birth certificate as the Child‟s father. Instead,
Robert C. (“Father”) is listed on the Child‟s birth certificate as the Child‟s father. The
Child was taken into State custody on July 24, 2014, and was adjudicated dependent and
neglected on August 19, 2014. Mother previously had lost custody to three of her other
children due to environmental neglect. The Child has been in foster care continuously
since July 24, 2014.

       The State of Tennessee Department of Children‟s Services (“DCS”) filed its
petition (“the Petition”) on July 7, 2015 seeking to terminate the parental rights of both
Mother and Father1 to the Child. Dewey M. surrendered his rights to the Child in July of
2015. The case proceeded to trial in November of 2015. At the time of trial, the Child
was three years old.

       Jamesia Evans, who has been the DCS family services worker for the Child‟s case
since July of 2014, testified at trial. Ms. Evans testified that Mother has not paid any
child support for the Child. More specifically, Mother did not pay any child support
during the four months preceding the filing of the Petition. Ms. Evans testified that
Mother was aware of her duty to support and that Mother was able-bodied and capable of
working to support the Child. Ms. Evans testified that Mother reported that she did
factory work and that she had worked for a temporary agency.

        Ms. Evans testified that Mother did not visit the Child during the four month
period preceding the filing of the Petition. Mother was not incarcerated during the four
month period preceding the filing of the Petition. A visit had been scheduled to occur
nine days before the Petition was filed. This visit was cancelled and rescheduled because
the Child was going on vacation with the foster family. Ms. Evans agreed that Mother
stated that she did not want the Child to go to Florida with the foster family.

       Mother visited the Child on the day she was served with the Petition, which was
July 7, 2015. Ms. Evans explained that this was the visit that had been cancelled and re-
1
 Father did not appear at trial, although his attorney did. Father did not file an appeal of the Juvenile
Court‟s final order. As such, we need not, and do not, discuss in this Opinion facts that pertain solely to
Father.
                                                    2
scheduled. Mother also visited the Child on October 1, 2015. Ms. Evans testified that
these two visits are the only visits Mother has had with the Child since January of 2015,
and each of these visits was two hours long. During the July visit, the Child recognized
both Mother and Father and ran to Father. During the October visit, the Child did not
recognize Mother and asked who she was. Father was not present during the October
visit. Ms. Evans testified that Mother brought snacks but no toys to the two visits.

       Ms. Evans testified that Mother knew that the Child was in foster care and was
aware of how to set up visits. Mother was informed on September 23, 2014; June 15,
2015; and October 1, 2015 that willful failure to visit or support during the four month
period was grounds for termination of her parental rights. Mother signed the receipt of
the Criteria and Procedures for Termination of Parental Rights on September 23, 2014;
on June 15, 2015; and on October 1, 2015.

        Ms. Evans testified that Mother‟s mother (“Grandmother”) supervised Mother‟s
visits with the Child from November of 2014 until January of 2015. Ms. Evans stated:

               [Mother] did ask me if she could get somebody to supervise her
       visits. And I told her that if she could get somebody to pass a background
       check, that they could supervise her visits.

             So from May until - - I‟m sorry, not May. But from November until
       January her mom was supervising visits.

        Ms. Evans agreed that Mother recently requested weekend visits, and stated: “She
asked for them to be in Smithville. . . . I told her that wouldn‟t do visits in Smithville;
that I could do them in Sparta.”

       Ms. Evans testified that an initial permanency plan (“Permanency Plan”) for the
Child was created on August 19, 2014, which required that Mother maintain safe and
stable housing, maintain employment, have an A&D consultation and follow all
recommendations, maintain visitation, and maintain contact with DCS. The Permanency
Plan was ratified on September 23, 2014. The Permanency Plan was revised on February
27, 2015, but contained the same goals and requirements. The revised Permanency Plan
was ratified on March 2, 2015. The Permanency Plan again was revised on May 22,
2015, and contained the requirements that Mother have safe and stable housing, undergo
a parenting assessment and follow all recommendations, have a stable mental health
assessment and follow all recommendations, submit to random pill counts, remain drug
free, submit to random urine and hair follicle drug screens, be open and honest in
assessments, and not associate with any known drug users or abusers. The May revision
of the Permanency Plan was ratified on June 8, 2015. Ms. Evans testified that the
                                            3
requirements of the Permanency Plan were reasonably related to remedying the
conditions that necessitated foster care.

       Ms. Evans agreed that the Permanency Plan initially had approximately five
requirements, but when the new plan was prepared on May 22, 2015 and ratified on June
8, 2015, approximately ten new requirements were added including a mental health
assessment and a parenting assessment, neither of which previously had been required.
When asked why she added a mental health assessment and a parenting assessment to the
Permanency Plan requirements, Ms. Evans stated:

             I couldn‟t understand how somebody could go without seeing their
      child. And the parenting, that‟s the reason why I added it. Because during
      the beginning of this case, she was working the plan, very adamant about
      doing what she was supposed to do, visiting [the Child] regularly.

             And then in February, she kind of just fell off the face of the earth. I
      contacted her. I couldn‟t get in touch with her. Couldn‟t find where she
      was. So at that point, I questioned mental health and parenting.

       Ms. Evans agreed that the requirement to submit to random pill counts was only
necessary if pills were prescribed when Mother did her mental health assessment, and
there never were any pills to count because pills were not prescribed for Mother. Ms.
Evans explained: “And the reason for that is because they were using - - shooting up
pills. That‟s the reason I would require pill counts if pills were prescribed.” The order
from the review hearing on October 5, 2015 stated that an A&D assessment would be
needed only if Mother tested positive for drugs.

       Although Mother did complete a portion of her drug treatment under the initial
Permanency Plan, she did not do aftercare. Mother received a certificate for completing
intensive outpatient, and she provided that to DCS in August of 2014. Mother had a
negative drug screen on September 23, 2014, and another on October 7, 2014.

       Ms. Evans stated that Mother had not been employed consistently throughout the
case. When asked if Mother was employed in October of 2015, Ms. Evans stated: “She
reported she was employed. I never got a check stub to verify that, but I did call her
employment.” In October of 2015, Mother was working at Subway. Ms. Evans
contacted Subway, but Mother was not there.

     A review hearing was held on December 9, 2014, and it was determined that
Mother had housing, visited regularly, maintained contact with DCS, and had completed

                                             4
IOP2 at that time. The order noted that the case manager needed to drug screen Mother.
At that time, DCS was recommending unsupervised visits if Mother‟s hair follicle drug
test came back negative. Ms. Evans agreed that at that time Mother was in substantial
compliance with the requirements of the Permanency Plan.

       Ms. Evans agreed that in December of 2014, Mother was a negative hair follicle
test away from being granted unsupervised visits with the Child. Ms. Evans stated that
the problem with getting the hair follicle test scheduled in December was that Mother
kept refusing to give a date. Ms. Evans stated: “During that time, On-Site could come to
the office at any time. I just needed [Mother] to tell when she could do it.”

        Mother contacted Ms. Evans on January 12, 2015, and told Ms. Evans that she had
a new job. At that time, Ms. Evans requested a hair follicle test. Ms. Evans told Mother
to let her know when she could get to Sparta for this test. On January 20, 2015, Mother
contacted Ms. Evans and requested help in getting transportation to her place of
employment. Ms. Evans was asked if she talked to Mother about setting up the hair
follicle test at that time, and she stated: “I wasn‟t in the - - she was in Sparta. I was in
Warren County. I just called a coworker to take her to work. I couldn‟t talk to her about
anything at that time. She was actually crying when she called me.” Mother
unsuccessfully attempted to call Ms. Evans on February 18, 2015. Ms. Evans attempted
to return the call, but the call was not answered.

       Ms. Evans agreed that the order from the review hearing done on March 2, 2015,
stated that Mother had completed IOP; had full-time employment, housing, and
transportation; maintained contact with DCS; and visited regularly. Ms. Evans stated that
Mother “had only missed February [visits], so at that point she was in substantial
compliance with everything else.” At that time DCS still was recommending
unsupervised visitation pending a negative hair follicle test.

       In March of 2015, DCS told Mother that she could have unsupervised visits if she
had a negative hair follicle test, but Mother did not take the test. When asked why she
did not request a random drug test, Ms. Evans stated: “At that time, I had no speculation
that she was using drugs. So if she told me what day she could come in, she - - I had no
issue with her doing a hair follicle then.”

       Ms. Evans agreed that in March of 2015, the Permanency Plan contained no
requirement that Mother complete a parenting assessment. The Petition was filed July 7,
2015. Ms. Evans agreed that there was about a five day gap from the time of the court

2
  We are unable to determine from the record now before us exactly what “IOP” stands for, although in
this case it may stand for intensive outpatient program.
                                                      5
order stating that Mother was in substantial compliance with the Permanency Plan and
the beginning of the four month period preceding the filing of the Petition.

       On June 15, 2015, Mother had a negative urine drug screen. In June of 2015, the
new requirements were put into the Parenting Plan, which stated that a reasonable goal
would be completion within six months. Ms. Evans agreed that at the time of trial it had
not been six months since the new requirements were added to the Permanency Plan.

       Ms. Evans was asked if Mother had completed the tasks in the Permanency Plan,
and she stated: “[Mother] does not have safe and stable housing. I can‟t verify that she‟s
remained drug free continuously throughout the case. She just had a mental health
assessment and a parenting assessment this week.” Ms. Evans testified that appointments
for these assessments had been offered to Mother for August 25, 2015, and September
14, 2015. When asked why Mother did not make those appointments, Ms. Evans stated:

             She called on August 25th and stated - - and she asked me what date
      [sic] was the parenting assessment on the 27th. I told her that her parenting
      assessment was supposed to be that day.

              She called later in the day, so she had already missed her time. And
      I told her to call them to see if they could work her in, but they couldn‟t.

Ms. Evans testified that she had told Mother the correct date and time of the appointment
during the July 7, 2015 visitation. Ms. Evans does not yet have the results of the mental
health and parenting assessments that Mother completed mere days before trial. Ms.
Evans stated that she was told that the office preparing those results has a ten day
turnaround.

      Ms. Evans was asked if she had a hard time finding Mother, and she stated:

              During the beginning of the case, [Mother] and [Father] both worked
      their plan. They were diligent in keeping contact with the department.

             Around February, I found out that they weren‟t - - in February, I
      found out that they weren‟t visiting anymore. So in February, I went to the
      home at 218 Bloomington Road here, in Sparta, and I left a card there. I
      knocked. I sent text messages to the phone that I had for [Mother]. I didn‟t
      get a response. I continuously called her. I continuously texted. I went to
      the house two more times. And on the third time I went to the house, I was
      told by a neighbor that they didn‟t live there anymore, that they had been
      evicted.
                                            6
Mother had not contacted DCS to tell them that she wasn‟t living there anymore.

      When asked if she were able to reach Mother by phone, Ms. Evans stated:

              Not the phone calls. And I wasn‟t able to leave a voicemail because
      it said the voice messaging system wasn‟t set up. With the text messages
      on Verizon phones, the text message shows you when it‟s not deliverable.
      And every text message that I sent her went through, but I never got a
      response.

       After losing contact with Mother in February of 2015, Ms. Evans finally
reestablished contact with Mother in April of 2015. Mother told Ms. Evans that she had
been evicted for “losing her job and something else.” Mother gave Ms. Evans her new
address, and Mother “just said that she had been on hard times.”

        After reestablishing contact with Mother, Ms. Evans went over the Permanency
Plan with Mother and set up a hair follicle test. When asked if Mother took the hair
follicle test, Ms. Evans stated:

             She did do that hair follicle when I saw her on - - I didn‟t see her
      before the hair follicle. I called her to tell her when it was because On-Site
      was only going to be at the courthouse one day. I informed her before the
      hair follicle when it would be. And the day that I saw her, her hair was
      dyed jet black.

Ms. Evans stated that this was not Mother‟s usual hair color. Ms. Evans testified that she
had spoken with Mother several times about the importance of not changing the color of
her hair. Ms. Evans agreed that in her experience people try to beat the drug tests, and
she stated that dying their hair is the “[n]umber one way” of trying to do that. Mother
took the hair follicle test on April 20, 2015, and it was negative for all substances. Ms.
Evans was asked if she had told Mother that non-ammonia hair dye would not affect a
hair follicle test, and Ms. Evans stated: “I didn‟t tell her that. She told me that.” Ms.
Evans stated: “In the beginning of any case, I let them know they are not to dye their hair
in any form during the duration of the case.” Ms. Evans testified that she did tell Mother
this.

       Ms. Evans testified that on the day of trial it appeared that Mother had again
altered her hair color. Ms. Evans stated: “That is not her natural hair color.” Ms. Evans
was not able to verify at the time of trial whether or not Mother was sober.

                                            7
        After April of 2015, Ms. Evans again lost contact with Mother until later in May
of 2015. In May, Mother texted Ms. Evans and requested a visit, and Ms. Evans told
Mother to come by the office to set up a visit. Ms. Evans planned to drug test Mother,
but Mother never came by the office to set up a visit. Ms. Evans was asked if there was a
reason why the visit could not be set up by phone, and Ms. Evans stated: “No. There is
no reason. I needed to drug screen her. That‟s the reason I wanted her to come in and
talk to me.” After Ms. Evans told Mother to come to the office, Mother stopped texting
Ms. Evans. The next time Ms. Evans had contact with Mother was in court on June 8,
2015. At that time, Mother reported that she was staying with a friend and did not have
housing or a job.

      Mother went to the DCS office on June 15, 2015, and Ms. Evans reviewed the
Permanency Plan with Mother and set up a visit for June 29, 2015. Ms. Evans had to
reschedule that visit because the Child was going on vacation with his foster family. Ms.
Evans rescheduled for July 7, 2015, and Mother attended that visit.

        When asked if Mother had kept in contact since that time, Ms. Evans stated: “No.
It‟s been very sporadic.” Ms. Evans testified that she has attempted to provide services to
Mother. When asked, Ms. Evans agreed that she had spent most of her time trying to
locate Mother. Mother has not kept in contact with Ms. Evans.

       Mother reported that she does not know Father‟s whereabouts and that she has a
new boyfriend. When Ms. Evans was asked about the day she located Mother to serve
the Petition, she stated:

              I actually had started texting [Mother] that morning. And I had
       asked her - - along the lines of talking to her, I asked her if she knew where
       [Father] was. She told me she didn‟t know.

             She said that he could possibly be in Cookeville or back in
       Kentucky. So she told me that she hadn‟t had contact with him in a couple
       of months.

              I asked her for her address, told her that I needed to do random home
       visits and I needed to know where she was living, so she gave me the
       address of 2075 River Hill Road.

              So myself and another coworker went to River Hill Road. When we
       got there, there was a gentleman that answered the door. He said that
       [Mother] wasn‟t there. He said that she had gone to Keith‟s Grocery - - or

                                             8
       Keith‟s Market. I‟m sorry. So I asked him - - well, I asked him if he knew
       when she would be back and he said he didn‟t.

              There were two children in the home, so when I left there, I did
       request a well-child check because she was not supposed to be living
       anywhere there were children living.

              Later on that day, the sheriff‟s department, they went out and they
       found [Father] and [Mother] present in the home.

Since the Child came into custody, Mother has provided DCS with more than five phone
numbers and more than five addresses. As far as Ms. Evans knows, Mother has not been
living in her current home for more than six weeks.

        Ms. Evans visited the home where Mother lives “last Friday.” When asked to
describe the home, Ms. Evans stated: “It‟s cluttered. It needs to be cleaned. It is a three-
bedroom house.” Mother reported that she lives there with her boyfriend, her boyfriend‟s
father, her boyfriend‟s mother, and her boyfriend‟s son who comes every other week.
Ms. Evans has not done background checks on the other residents of Mother‟s home.
Ms. Evans asked about where the Child would sleep if he were with Mother. Ms. Evans
stated: “[Mother] took me to that room. And that room had a full-size tanning bed in that
room and it was cluttered as well,” but there was a bunk bed for the Child. Ms. Evans
observed that there were three dogs outside and one inside when she visited the home.
Ms. Evans testified that she was told that one of the dogs was vicious.

       After Mother completed the IOP in 2014, Ms. Evans received additional
allegations from another person that Mother was using drugs. Ms. Evans stated: “That‟s
the reason I wanted to regular drug screen her. And if she did test positive, do another
assessment, yes.” Ms. Evans stated that the April drug screen was scheduled, but the
other screens were random. Ms. Evans did a drug screen on June 15, 2015, and
attempted to do one on July 1, 2015, but Mother said she could not urinate. A drug
screen also was done on October 1, 2015.

        Mother reported that she is not employed. Ms. Evans stated: “She reported that
she had an application in at Lowe‟s in McMinnville. And I did give her another option,
but she said her paramour thought that it wasn‟t a good idea.” During the week prior to
trial, Mother reported to Ms. Evans that she was not working.

        Ms. Evans testified that “[the Child] is a very intelligent three-year old child, very
bright, active, friendly, talkative. He‟s very smart.” The Child does not have any special

                                              9
needs. Nor does he have a medical condition. Ms. Evans stated that “[h]e has random
nosebleeds, but that‟s about it.” Ms. Evans testified:

              When [the Child] first came into custody last year, the only word he
       ever said was “no.” Last month when I went to see [the Child], the foster
       parent asked me to ask him what was on his shirt. I asked [the Child] what
       was on his shirt. He looked down and he told me that it was an excavator.
       So he recognized the tool that was on his shirt.

               He‟s able - - when I transported him to the visit in July riding down
       the street, he pointed at animals. And I asked what they say. He‟d tell me
       what the animals say. He‟d tell me what the animal was.

The Child has been in his current foster home for six months. Ms. Evans stated that
“[h]e‟s doing great” there. The Child‟s current foster family wants to adopt. Ms. Evans
stated that the Child is “[v]ery” bonded with his foster family.

       Ms. Evans does not believe it would be in the Child‟s best interest to be with
Mother. The Child was removed from Mother‟s custody more than six months ago. Ms.
Evans testified that the Child was removed because “[b]oth parents admitted to shooting
up different sorts of drugs. They were consistently high.” Mother has not maintained
regular visitation or contact with the Child. Ms. Evans does not believe that Mother has a
meaningful relationship with the Child. Mother has not made an adjustment to her
circumstances, conduct or conditions to make it safe and in the Child‟s best interest to be
in her home. Ms. Evans believes that a change in caretakers would have a negative
impact on the Child psychologically.

       Foster Mom testified that the Child has been in her home since May of 2015.
Foster Mom and her husband have four children, a daughter from her husband‟s previous
marriage and three children together. They also have the Child and one other foster child
in the home. Foster Mom explained that her step-daughter is at college, and she comes
home for the weekends. Foster Mom testified:

               [The Child] has really blended into our home just seamlessly from
       day one. He - - until we got our youngest foster daughter, he was the baby
       of the family; and he‟s just very doted over.

             He - - my boys play with him. My older daughter is almost like a
       second mother to him. She babies him. She helps me put him to bed. I
       mean, we adore [the Child].

                                            10
        Foster Mom testified that the Child whined a lot and was not potty trained when
he came to her home. She stated: “it was really hard to know what he wanted because he
pointed and grunted and he whined. I - - it was hard for me to be away from him because
he clung to me. . . . [H]e really just was very anti-social. He did not play well with other
kids. . . . [H]e screamed a lot . . . .”

       Foster Mom stated that those behaviors no longer exist. Now, the Child is potty-
trained, he speaks using sentences, “he initiates conversations with other kids,” and “he
doesn‟t scream anymore at all.” Foster Mom explained that they had the Child evaluated
by a speech therapist because they thought he was having hearing problems. The Child
had tubes put into his ears. She stated that the tubes helped “[t]remendously.” Foster
Mom stated that the Child potty-trained within about four to six weeks of coming to their
household.

       Foster Mom was asked how the Child has grown since coming to her house, and
she stated:

              When [the Child] first came into our home, he wasn‟t saying a whole
       lot. He was not very social. He clung to me just like he just was very
       scared. He‟s very uncomfortable around any men, and not very
       approachable by his peers. He didn‟t play well with other kids. He kind of
       was “no” when people tried to approach him. But he was clung - - very
       clingy to me. He whined a lot. He just acted really - - just very insecure.

              Since then, it‟s taken time, but he - - he is the most just - - he‟s just
       the most pleasant little boy that you have ever been around. He is very
       social. He has a lot of friends, just in our group of friends, the little boys
       that he plays with. He has friends at school. He‟s very social, pretty much
       in any situation.

      Foster Mom testified that the Child looks up to the other children in her household
and “[w]hen he sees them, he comes running.” She stated that he plays with her sons
who have tried to teach the Child to play T-ball.

       Foster Mom testified that the Child is “very bonded” to her and her husband and
that he loves them. The Child calls Foster Mom “mommy” and Foster Mom‟s husband
“daddy.” Foster Mom stated: “I love [the Child]. I would give anything in the world for
him.” Foster Mom and her husband want to adopt the Child, if he becomes available for
adoption. She stated that she “very much want[s] to [adopt the Child].” Foster Mom has
never met Mother.

                                             11
       Mother testified at trial and admitted that the Child was removed from her custody
due to drug exposure. When asked what she did to remedy the problem, Mother stated
that she went to rehab at New Leaf in Cookeville for sixteen days and then did outpatient
care for a few weeks. Mother completed the program and received a certificate. She
provided the certificate to DCS. When asked about after-care, Mother stated: “I did a
couple of meetings, but after that, it was mainly work.” Mother testified that she had
taken “quite a few” drug screens during the case and never failed one.

       With regard to the Permanency Plan, Mother stated that she submitted to drug
screens, did an A&D assessment and followed the recommendations, completed her IOP
program, and refrained from associating with known drug users. Mother also testified
that she completed the mental health and parenting assessments. When asked how these
assessments went, Mother stated: “It went great.”

       Mother was asked why she thought it was okay to dye her hair, and she stated:
“Well, because at the beginning, I told them that I do dye my hair. And she said as long
as there was no chemicals or ammonia, it would be okay so - - . . . .” Mother stated that
she uses a hair dye that is “[a]mmonia free.”

        Mother was asked why she did not take the hair follicle test in December, and she
stated: “Transportation has been a big issue for me.” When pressed, Mother stated: “I
guess, I don‟t have a reason. Transportation was an issue.” Mother was asked why from
December through March DCS was unable to do the hair follicle test, despite the fact that
this test was the only thing that Mother needed to do to be given unsupervised visitation.
Mother stated: “I don‟t know.” Mother admitted that during that time period she
managed to get to work. Mother was asked if was true that she was able to make it to
visits in January and February, but could not make it to have the hair follicle test, and she
stated: “I guess. Whatever.” Mother stated that her mother took her to visitations, but
avoided giving an actual answer when asked why her mother could not have taken her to
do the hair follicle test. Mother stated: “She worked. . . . I don‟t know. You would have
to ask her that.” Mother testified that her transportation now was stable, and stated: “I
have access to two vehicles right now any time that I need them.”

       When Ms. Evans was asked if Mother ever told her transportation was an issue
with regard to doing the hair follicle test, Ms. Evans stated:

               She never told she [sic] had issues with the transportation for the
       hair follicle. The only time I found out she had transportation issues was
       the day she called me on January 20th saying she was going to lose her job
       if she didn‟t get to work.

                                             12
                                          ***

             I was willing - - during - - when this case first started, I was really
      amped about knowing that this child was going to be reunited with his
      parents.

              So I was amped about giving her a hair follicle. Told [Father] I
      would give him one as well. Transported him to court. Transported him to
      visits.

              So there was never an issue with her saying, hey, I need you to come
      get me so I can do my hair follicle. It was all dependent on her telling me,
      this is when I can make it because she was working during that time.

             I am not going to schedule a hair follicle during a time that she‟s
      working. So she was told to let me know when she could do it. She never
      did that.

       Mother was asked why her hair was dyed on the day of trial. She stated: “Because
I have my hair - - well, I originally dyed it for Halloween, but because I do.” Mother
insisted that Ms. Evans told her that she could dye her hair with ammonia-free dye.

        Mother testified that she could pass a drug screen if one were administered on the
day of trial. When asked if it had been easy to become clean, Mother stated: “It wasn‟t
easy, but I‟m clean.” Mother believes that it is easier for her to remain drug-free when
Father is not around. She stated: “The last contact I had with him was a message online
telling me that he wasn‟t going to be here.” Mother was asked if she had been living with
Father in July of 2015, when Ms. Evans visited the home, and she stated: “We were off
and on a lot in the relationship so far. I was, but I wasn‟t - - yes and no.”

        Mother testified that she lived at 218 Brewington Road from January of 2015
through March of 2015. Mother was asked if she maintained contact with DCS. She
testified that she did not always have a phone, but she would borrow a phone to text the
case worker. Mother stated: “I would tell her who it was, whose phone I was on, and if I
was able to, I would give her a number that she could get ahold of me on.” Mother stated
that she did not always receive a response when she sent these texts.

       Mother has been at her current address for three months. She has known her
boyfriend for three months. Mother moved in with her boyfriend a “couple of weeks”
after meeting him. Mother is twenty-five years old, and her boyfriend is twenty-seven

                                           13
years old. Mother‟s boyfriend lives with his parents. Mother testified that her boyfriend
does have a job and does not use drugs.

       When asked about her employment, Mother stated:

              When I got out of rehab, I started working through Wise Staffing in
       Cookeville, Tennessee at the temp agency. I maintained a job then. They
       had me working at HMI after I got out. And then my assignment ended
       there.

              And then I started working at PMI in Sparta. I worked there for a
       while, and then I got let go due to a medical issue.

              And then I had trouble finding a job again after that.

        Mother testified that she had trouble finding employment from March or April of
2015, through the time of trial in November of 2015. Mother was not working at the time
of trial. She stated that she was looking for a job. Mother testified that she had been
without a job for “[a]lmost three weeks.” She stated that prior to that, she had a job two
months earlier at Subway. Mother testified that she worked 30 to 40 hours per week at
Subway and that she worked there for two months. Mother quit the job at Subway.
When asked why she quit, Mother stated: “Because I got wrote up for something that I
wasn‟t there for.” Prior to working at Subway, Mother worked at PMI from September
of 2014, through March of 2015.

        Mother was asked what medical issue resulted in the loss of her job, and she
stated: “I found out I had Hep C.” When asked how she contracted this, Mother stated: “I
am unsure right now.” Mother was asked if she could have gotten it from intravenous
drug use, and she stated: “I have had it since before I started; that is what the doctor told
me.”

      Mother was asked about her visits with the Child, and she testified: “Visitation
was great when the case first started. I visited with him. Our visits were really good.”
These visits occurred “every other week or so.” In January of 2015, Mother was having
home visits with the Child. She explained:

              My mother was my home visit supervisor. We would go and pick
       him up, either Saturday or Sunday at 7:00. Meet the foster parent at the
       Hardee‟s in Smithville, Tennessee. We‟d go pick him up and bring him to
       either my house or my mother‟s house and keep him and return him
       between 6:00 or 7:00 that evening.
                                             14
       When asked what they would do during visits, Mother stated:

              Watch movies. And he had his own bedroom at the time, so he had
       all of his toys and stuff in his bedroom. I would cook him dinner. We
       would go out to breakfast. I would cook him lunch. We would eat dinner
       together. We would play outside. My mother has animals at her house, we
       would play with them.

        Mother testified that the Child knows who she is and calls her “mom” during
visits. When asked if she felt like she and the Child had a bond, Mother stated: “Yes, I
do.” Mother was asked what her relationship with the Child had been like before he was
removed from her custody, and she stated: “I took care of him. His father worked all the
time. I was always with him. We had a very strong relationship.”

       Mother testified: “I requested visits on the weekends. My caseworker told me that
she was not doing weekend visits. I asked her why, but I really didn‟t get a reason.”
Mother further stated: “I requested weekend visits because of the way my schedule was
working. It was a very sketchy and inconsistent schedule.” Mother was asked about the
testimony given by Ms. Evans with regard to requesting Mother come to the office to
schedule a visit in May, and Mother stated that she could not recall this incident. When
Mother was asked about the visit that was cancelled and rescheduled in June and her
alleged objection to the Child going on vacation with the foster family, she stated:

               At first, I didn‟t agree with it because I mean, he was going out of
       the state of Tennessee. And I guess I was paranoid anything could happen
       to him.

              So at first, no, I didn‟t agree with it. I wasn‟t even notified or told
       prior to that he was even going to be going anywhere, so, at first I
       disagreed, yes.

        With regard to the allegation that she had visited with the Child only twice during
this year, Mother stated: “I visited more than twice this year.” Mother could not
remember how many times she had visited. Mother asserted that she had done at home
visits with the Child in January, February, and March of this year because she thought
that it was “March or April that [she] lost her job.” Mother stated that during those visits
she, her mother, the Child, and Father were present, but no one from DCS was present.




                                            15
       Ms. Evans was asked about Mother‟s testimony that she had visits with the Child
in February or March of 2015, and Ms. Evans stated that Mother never reported to DCS
that she had any visits with the Child in February or March. Ms. Evans further stated:

       When I asked her why she hadn‟t visited since January, she said she doesn‟t
       know.

              So when I asked her that question, I was under the assumption that
       she was admitting that yes, I haven‟t visited since January because I did ask
       her that when I saw her in April. . . . I was concerned. She wasn‟t visiting.
       Prior to me finding out she wasn‟t visiting, it was very regular. I was
       supervising it, the visits.

Ms. Evans explained that Grandmother supervised the visits beginning in November and
that Mother was doing well from November until January.

       Mother admitted that she has paid no child support for the Child. Mother stated:
“I did not know that I was supposed to be actually paying child support.” Mother was
asked who she thought was supposed to be taking care of her child, and she stated: “I am
supposed to.” Mother stated: “I was never told anything about having to pay child
support. I have never signed anything for child support or anything, period. . . . I support
him when I see him, yes. When I have him, I - - . . . .”

       Grandmother testified at trial that Mother was doing well since she underwent
drug treatment. Grandmother stated that Mother is doing better now that Father is no
longer in Mother‟s life.

     Grandmother testified that she supervised visits between Mother and the Child.
When asked how often she supervised visits, Grandmother stated:

             I had just started a job at Wal-Mart. And whenever I had a day off,
       which was more convenient for the foster parent, on Saturdays or Sundays.
       Most of the time it was on Sundays. And I would spend my own money in
       my own car and go get my grandson.

       Grandmother was asked about the interaction between Mother and the Child
during visits, and she stated: “She spoils him.” Grandmother testified that Mother would
bring snacks for the Child and make sure he had diapers, toys, and clothes for the visits.
She testified that the Child recognizes Mother.



                                            16
       Grandmother testified that she started supervising the visits between Thanksgiving
and Christmas of 2014. Grandmother stopped supervising the visits in February or
March of 2015. When asked why the home visits stopped, Grandmother testified:
“Because I did not feel like it was a place for my grandson to be at that point because
things had changed in their life. I didn‟t think he would be safe. He would be safe at my
home, but not around [Father] at that point.” Grandmother did not trust Father. When
asked to explain further, Grandmother stated that she noticed “some changes” in Father,
and that she did not feel safe around him so she “kept trying to pull [Mother] away,” and
she felt it was better for the Child to not be there. Grandmother admitted that she
suspected drug use, and that she stopped the visits in February or March. The last time
Grandmother saw the Child was in March of 2015. Ms. Evans testified that she was not
aware that Grandmother had suspended the visits due to safety concerns.

       When asked if she thought it would be in the Child‟s best interest to sever his
relationship with Mother, Grandmother stated:

            No. Things have changed a whole lot since the last time I seen my
      grandson. She‟s in a better place, and I am in a better place.

             I have had my job for a year now. It‟s - - you know, on both ends,
      things have changed. The attitudes have just changed.

        Mother told Grandmother in January of 2015 that all she needed was to have a
negative hair follicle test in order to start unsupervised visitation. When asked why
Mother did not go have the test done, Grandmother stated: “All I was informed of was
that [Ms. Evans] hadn‟t set up any appointment. If she had set up an appointment, I
would have made a point to help her get to wherever she needed to go.” Grandmother
stated: “I tried to do my best if it was just her. With [Father], I couldn‟t do it.”

        Grandmother knew Mother had been dating her current boyfriend for two and a
half or three months, but did not know how long Mother had been living with him.
Grandmother stated: “I do know she had been living with my brothers in Smithville for a
while.” Grandmother did not know why Mother lost her job at Subway. She also did not
know why Mother stopped talking to the DCS caseworker in February of 2015. When
asked if she would have helped Mother with transportation if necessary, Grandmother
stated: “I would have tried my darndest if I didn‟t have to work. My work is important. I
am single, so my work is important to me.”

      After trial the Juvenile Court entered its detailed order on November 17, 2015
terminating Mother‟s parental rights to the Child after finding and holding, inter alia:

                                           17
        13.    [The Child] was placed in the custody of the Tennessee Department
of Children‟s Services due to dependency and neglect on July 24, 2014.
        14.    In a prior DCS case [Mother] lost custody of three other children
due to environmental neglect.
        15.    [The Child] was adjudicated to be dependent and neglected on
August 19, 2014 by the Juvenile Court of White County, Tennessee.
        16.    The Court made the following findings of fact in its adjudicatory
order:

        The Department received a referral alleging drug exposed child as to [the
Child] (1 year old) by his parents, [Mother] and [Father]. Case Manager (CM)
Mickie Gardenhire, CM Jessica Wheeler, and Officer David Grissom went to the
family home located at 731 Crosslin Street on July 14, 2014 to speak with
[Mother] and [Father] and to assess the safety of [the Child]. CM Gardenhire
located the family and asked both [Mother] and [Father] to submit to drug screens.
They each consented and were positive for oxycodone. [Mother] was
additionally positive for benzodiazepines. [Mother] admitted she was not
prescribed either drug. [Father] stated that he previously had a prescription for
Percocet, but was unable to produce a current prescription. CM noticed that
[Father] had what appeared to be needle marks on his arms. [Father] initially
blamed the marks on lances performed by doctors and various accidents at work.
[Father] later admitted he had been injecting drugs using needles, but stated he had
not done so in a couple of weeks. [Mother] was asked to show her arms as well
and presented with needle marks and bruising. [Mother] admitted to the use of
needles to inject drugs. She stated, “It is not as bad as it looks.” She stated she
does not like to use needles to inject the drugs. [Mother] admitted to CM Wheeler
that she takes hydrocodone that is not prescribed to her once or twice a week (3 or
3 1/2) pills and that she also illegally obtains Percocet every once in a while.
        On this date the family agreed to cooperate with the Department and
participate in services in order to become drug free. On July 21, 2014 CM
Gardenhire conducted another home visit and administered drug screens.
[Father] and [Mother] continue to be positive for oxycodone. [Mother] reported
that she had been to Highlands Medical Center on July 20, 2014 with a
complaint/diagnosis of drug withdrawal and a urinary tract infection, during
which time she was given Clonazepam and Clonidine.
        On July 23, 2014 both [Mother] and [Father] completed an alcohol and
drug consultation with Bradford Health Services at the Department of Children‟s
Services in White County. Each parent was recommended to complete residential
substance abuse treatment. [Mother] and [Father] made several telephone calls in
attempts to contact family members and friends who they felt would be willing
and able to care for [the Child]. After no one was readily available or willing,
                                        18
[Mother] explained to CM Gardenhire that it might be in [the Child‟s] best
interest to be into foster care until they can get things in order. She asked for time
to discuss this with [Father]. After the conversation, [Father‟s mother] contacted
him and let him know that his brother, [Aaron C.], and sister-in-law, [Crystal C.],
were willing to be placement for [the Child]. CM Gardenhire asked about history
with the Department of Children‟s Services and [Aaron C.‟s] family and was only
told that there was nothing serious and that there was no history with law
enforcement.
         On July 24, 2014, CM Gardenhire arrived at the family home to pick up
[Mother] so she could go to New Leaf to begin her detoxification. [Mother] was
not ready to go at this time and had previously text messaged CM Gardenhire
asking to detox herself instead of going to treatment. [Mother] seemed very
anxious at the time, but denied that she had used any drugs. [Mother] had a friend
in the home at this time who attempted to help pick up around the home and to
help [Mother] prepare her bags. [Father] was also present in the home at this time.
He continually asked [Mother] to calm down as he tended to [the Child] and
attempted to assist [Mother] in packing her bags. He did not appear to be under
the influence at this time. CM Gardenhire arrived at the Plateau Mental Health
Center with [Mother] half an hour late for her scheduled intake. [Mother‟s] pupils
were dilated and she continued to appear to have been under the influence of
something. CM Gardenhire asked [Mother] several times if she had used any
substances, but she denied having used anything. [Mother] was unsteady on her
feet at times and she began to repeat statements as she waited for her admission to
be completed. She appeared to be dozing off to sleep in the waiting area and
several times went to the restroom where she reported vomiting.
         [Father] arrived at the DCS office with [Aaron and Crystal C.], his brother
and sister-in-law, who wanted to be placement for [the Child]. [Father] appeared
to be impaired at this time. CM Gardenhire noticed that his pupils were dilated,
that he was sweating profusely, and that he was talking and moving about very
fast. [Father] was very shaky and CM Gardenhire was concerned that he had
taken some substance which [Father] initially denied. CM Gardenhire asked
[Father] and his brother to submit to drug screens which they agreed to. CM
Gardenhire again asked [Father] what he had taken since [Mother] had left the
home. [Father] admitted that he had taken a Percocet which he had snorted. He
also stated that he taken a Klonopin the previous night because he could not sleep.
While CM Gardenhire and other case workers attempted to call rehabilitation
facilities for [Father], he began to calm down. He was observed sitting in the chair
and dozing off while CM was speaking with him. [Mr. Aaron C.] kicked his foot
under the table a couple of times to wake him up. [Father] no longer appeared to
be sweating and was very calm, but still appeared to be under the influence
(dozing off).
                                         19
         [Mr. Aaron C.] and his wife [Crystal C.] were asked about their history
with the Department of Children‟s Services. [Crystal C.] stated that there have
been cases in the past but stated that they were all false. CM Gardenhire asked for
more information on these from both [Mr. Aaron C.] and [Ms. C.]. [Mr. Aaron
C.] stated that he had taken the children away from the home at one time because
[Crystal C.] was abusing Xanax and the children were not safe. [Crystal C.]
stated that she had made a false report to the police and the Department alleging
that [Aaron C.] had abused their children. [Crystal C.] also reported that her
children have been removed from her custody on two occasions; once about 8
years ago because she was abusing Xanax and five and a half years ago because
her newborn was underweight. [Crystal C.] stated that her baby was being fed but
that she was giving him the wrong type of milk. She also stated that she had
placed an infant in a bouncy seat and propped up its bottle but that she did not strap
the baby into the bouncy seat. She stated that she only placed the baby in the seat
because a case manager was at the door. On July 24, 2014 [Mr. Aaron C.] tested
positive for marijuana. [Cyrstal C.] provided CM Gardenhire with records from
Owensboro Health Regional Hospital in Kentucky where she stated she had gone
because of renal failure. CM Gardenhire questioned her on the reason for
admission as the paperwork reported that she was being seen for back pain.
[Crystal C.] reported that she also goes to a pain clinic for medication for her back.
When CM Gardenhire asked why she was getting medication from the hospital
when she was already getting medication from a pain clinic, [Crystal C.] became
upset. She consented to a drug screen and was positive for barbiturates,
benzodiazepine, opiates, and oxycodone. She reported having a prescription for
Alprazolam, ergocalciferol, Neurontin, remeron, and Percocet. It was determined
that this would not be a safe and appropriate placement for [the Child] at this time.
[Mr. Aaron C.] agreed that foster care would be in [the Child‟s] best interest while
[Father] and [Mother] were in rehab.
         [Father] continued to wait for a space to become available in a residential
facility. Due to an issue with [Father‟s] insurance and his deductible, he is still
waiting on available space. CM Gardenhire and FSW Evans attempted contact
and spoke to representatives from Bradford Health Services, Ten Broeck, and
Cadas, in attempts to find a placement for [Father]. During this time [Father]
spoke very openly about his addiction and the fact that he was ready to seek help
that was long term and affective [sic]. [Father] reported to staff that he has arrived
home from work to find [Mother] passed out on the bed and [the Child] sitting in
a diaper that is so wet and soiled that it was yellow and that it could be smelled
through the home. He stated that when he addressed this with [Mother], she
simply stated that she “could not do it”. [Father] stated that he has to clean house
and makes sure that [the Child] gets cleaned up oftentimes after work as [Mother]
has not done so during the day. [Father] stated that he felt responsible for
                                         20
[Mother‟s] drug use as he started using with her three years ago in October when
they began dating. He stated that her mother encouraged them to use drugs as
well. He stated that he has used methamphetamine, morphine, dilaudid, heroin,
morphine, and various other narcotics. He admitted that he has even injected the
sleep medication, Ambien. [Father] admitted that he is an IV drug user but that he
works and makes sure that [the Child] is taken care of.
         In March of 2014, a case was closed with this family. [Father] tested
negative for all substances tested on a urine drug screen at that time. [Mother]
was positive for opiates and admitted to have taken what she thought was Tylenol
from a friend. [Mother] agreed to have an alcohol and drug consultation at
Bradford Health Services completed and the case was closed with the
understanding that [Mother] would follow through with any recommendations
made by Bradford Health Services.
         [Mother] previously had three children removed from her custody. This
was due to environmental neglect and substance abuse issues. [Mother] did not
complete the requirements of her permanency plan and sole custody of those
children was granted to their father in April 2013.
         [Mother] and [Father] were never married. According to [Mother] and
[Father], he is on the birth certificate. The Department does not have verification
of this.
         On July 25, 2014 CM Gardenhire spoke with [Dewey M.]. [Mr. Dewey
M.] stated that he is married to [Mother] but that they are separated. [Mr. M. and
Mother] were married when the minor child was born. [Mr. M.] stated he does
not believe that he is the father of [the Child]. He stated that [Father] is the father
of [the Child]. He stated that he is not in the position to care for another child and
that the three that he has was taking all that he has. He stated that [Mother] has
not done anything for the children and that she does not contact them at all. He
reported that he knows that [Mother] is a junky.
         17.    The dispositional finding that [the Child] should remain in foster
care was made on August 19, 2014 by the Juvenile Court of White County,
Tennessee.
         18.    [The Child] has remained continuously in foster care since July 24,
2014.
         19. [Mother has] . . . willfully failed to support said child for four (4)
months immediately preceding the filing of this petition or the support paid in the
four months immediately preceding the filing of this petition was token support.
[Mother] has not contributed to the support of the child since at least July 24,
2014. . . . [Mother is] . . . able bodied and capable of working and supporting the
child. Specifically, [Mother] testified to several jobs that she has had during the
pendency of the case but she provided no support for the child. [Mother was] . . .
aware of [her] duty to support the child. [Mother has] . . . made no attempt to
                                          21
support the child and [has] provided no justifiable excuse for failing to support the
child. . . . [Mother‟s] work history includes, but is not limited to factory work
and working for a temporary agency.
         20. [Mother] . . . willfully failed to visit said child for four (4) months
immediately preceding the filing of this petition or the visits in the four months
immediately preceding the filing of this petition were token visits. Prior to the
filing of the petition, [Mother] . . . had not visited the child since some time in
February 2015. After the petition was filed on July 7, 2015, [Mother] and
[Father] visited on July 7, 2015 for 2 hours and [Mother] visited once more on
October 1, 2015 for 2 hours. [Mother was] . . . aware of [her] duty to visit the
child. [Mother] . . . knew the child was in foster care and knew how to schedule
visits. Other than [Mother] scheduling one visit for June 29, 2015, which visit
had to be rescheduled because the child was not available, their visit on July 7,
2015, and the mother‟s visit on October 1, 2015, [Mother has] . . . made no
attempt to visit the child since February 2015 and [has] provided no justifiable
excuse for failing to visit the child.
         21.      [Mother] was advised on September 23, 2014 and June 15, 2015
that willful failure to visit or contribute to the support of the child for four
consecutive months was grounds for termination of parental rights. [Mother]
signed the acknowledgement of receipt of the Criteria and Procedure for
Termination of Parental Rights on September 23, 2014 and June 15, 2015.
         22.      ....
         23.      [Mother was ] . . . not incarcerated for the four consecutive months
prior to the filing of this Petition.
         24.      Therefore [Respondent, Mother has] . . . abandoned [the Child]
pursuant to Tenn. Code Ann. § 36-1-113(g)( 1) and Tenn. Code Ann. § 36-1-
102(1)(A)(i) in that [she has] willfully failed to visit and [has] willfully failed to
contribute to the support or make reasonable payments towards the support of said
child for more than four (4) consecutive months prior to the filing of this Petition
and therefore [her] parental rights should be terminated.
         25.      All of the permanency plans clearly identify in writing the parents‟
statement of responsibilities as being both the desired outcomes and actions steps
listed in the plan.
       26.     The Respondent, [Mother], has not substantially complied with the
provisions of the permanency plans and therefore her parental rights should be
terminated pursuant to Tenn. Code Ann. § 36-1-113(g)(2).
        27.    The initial permanency plan dated August 19, 2014 has goals of
return to parent and exit custody to live with relatives and requires her to:



                                         22
1.       Submit to random and scheduled drug screens to verify sobriety including
both hair and urine drug tests.
2.       Openly and honestly complete an alcohol and drug consultation and follow
all recommendations.
3.       Not use or abuse illegal or prescription drugs.
4.       Not associate with any known drug users or drug abusers.
5.       If drug treatment is recommended, [Mother] will actively participate in and
complete the recommended treatment program.
         The Court ratified the initial permanency plan on September 23, 2014 and
found that the plan was reasonable, necessary and in the best interest of the child.
         28.       The revised permanency plan dated February 27, 2015 has goals of
return to parent and exit custody to live with relatives and requires her to complete
the same requirements as the previous permanency plan. The Court ratified the
revised permanency plan on March 2, 2015 and found that the plan was
reasonable, necessary and in the best interest of the child.
         29.       The revised permanency plan dated May 22, 2015 has goals of
return to parent and adoption and required her to:
1.       Complete a parenting assessment with Scott Herman and follow any and
all recommendations from that assessment.
2.       Obtain safe and stable housing that is suitable for herself and her child.
3.       Obtain and maintain appropriate housing and ensure that there are working
utilities at all times.
4.       Ensure that there is an abundance of food for [the Child].
5.       Provide DCS with current address and, if she moves, she will inform DCS
within twenty-four (24) hours of her new address.
6.       If funding is needed to obtain services, [Mother] will apply for TennCare,
and, if denied, will provide documentation to the FSW so that funding can be
obtained for services.
7.       [Mother] will submit to random and scheduled urine, hair follicle, and
mouth swab drug screens to verify her sobriety. If a test is refused, it will be
deemed a failed drug test.
8.       [Mother] will openly and honestly complete an alcohol and drug
consultation and follow all recommendations.
9.       [Mother] will not use or abuse illegal or prescription drugs.
10.      If drug treatment is recommended [Mother] will actively participate in and
complete the recommended treatment program.
11.      [Mother] will not associate with known drug users or abusers.
12.      [Mother] will openly and honestly complete a mental health assessment
with Scott Herman.
13.      If [Mother] is prescribed medication she will use the medication properly
and as directed. [Mother] will discard any medication that is out of date or not
                                         23
taken within the allotted time on the prescription. [Mother] will allow random
pill counts.
14.     If there are any recommendations from the mental health assessment
[Mother] will follow them.
15.     [Mother] will maintain contact with the FSW.
The Court ratified the revised permanency plan on June 8, 2015 and found that
the plan was reasonable, necessary and in the best interest of the child.
         30.    The requirements in the permanency plans are all reasonably
related to remedying the conditions that necessitate foster care. The requirements
to become drug free, not associate with drug users, have stable mental health, and
have safe and appropriate housing are particularly important in reducing the risk of
harm to the child so that the child could be safely returned to the parent‟s care.
         31.    [Mother] has complied with some of her permanency plan
requirements; however, the Court finds that she specifically took efforts to avoid
drug screens and has routinely dyed her hair against the advice of her case
manager. She also lacks stable housing and employment.
        32.     [Mother] was advised on September 23, 2014 and June 15, 2015
that failure to substantially comply with the permanency plans was grounds for
termination of parental rights. [Mother] signed the acknowledgement of receipt
of the Criteria and Procedure for Termination of Parental Rights on September
23, 2014 and June 15, 2015.

                                        ***

        40.     The child has been removed from the custody of their parents for
more than six (6) months; the conditions which led to the removal of the child
from the home of [Mother] and [Father] still exist or other conditions exist which
in all probability would cause the child to be subject to further abuse and/or
neglect, making it unlikely that the child could be returned to them in the near
future; there is little likelihood that these conditions will be remedied at an early
date so that the child can be returned to [Mother] or [Father] in the near future; the
continuation of the parent or guardian and child relationship greatly diminishes the
child‟s chance of an early integration into a stable and permanent home and
therefore their parental rights should be terminated pursuant to Term. Code Ann. §
36-1-113(g)(3).
        41.     The conditions that led to the removal of the child from the home of
[Mother] and [Father] were drug use by [Mother] and [Father].
       42.     The conditions that prevent the child‟s return to the mother‟s home
are as follows: the mother does not have a suitable home, she does not have a

                                         24
legal means of income, and she has not had a period of sustained verifiable
sobriety.
        43.      ....
        44.      [Mother] was advised on September 23, 2014 and June 15, 2015
that when a child has been removed from the parent more than six months and the
parent fails to remedy the conditions that necessitate foster care, this was grounds
for termination of parental rights. [Mother] signed the acknowledgement of
receipt of the Criteria and Procedure for Termination of Parental Rights on
September 23, 2014 and June 15, 2015.

                                       ***


                The Court finds that the State of Tennessee, Department of
Children‟s Services has proven by clear and convincing evidence that termination
of parental rights is in the best interest of the children based upon the
following findings of fact.
        46.     [Mother] and [Father] have not made an adjustment of
circumstances, conduct or conditions as to make it safe and in the child‟s best
interest to be in the home of the parent. Tenn. Code Ann. § 36-1-113(i)(l)
requires the court to consider this factor in determining whether termination of
parental rights is in the best interest of the child.
        47.     [Mother] and [Father] have not maintained regular visitation or
other contact with the child. Tenn. Code Ann. § 36-1-113(i)(3) requires the court
to consider this factor in determining whether termination of parental rights is in
the best interest of the child.
        48.     A meaningful relationship has not otherwise been established
between the child and [Mother] and [Father]. Term. Code Ann. § 36-1-113(i)(4)
requires the court to consider this factor in determining whether termination of
parental rights is in the best interest of the child.
        49.     A change of caretaker and physical environment is likely to have a
negative effect on the child‟s emotional, psychological and/or medical condition.
Tenn. Code Ann. § 36-1-113(i)(5) requires the court to consider this factor in
determining whether termination of parental rights is in the best interest of the
child.
        50.     [Mother] has committed brutality, physical, sexual, emotional or
psychological abuse or neglect toward other children in the family or household.
In a prior DCS case [Mother] lost custody of her three other children due to
environmental neglect and drug abuse. Tenn. Code Ann. § 36-1-113(i)(6)
requires the court to consider this factor in determining whether termination of
parental rights is in the best interest of the child.
                                        25
        51.     [Mother‟s] and [Father‟s] use of alcohol or controlled substances
renders them consistently unable to care for the child on [sic] a safe and stable
manner. Tenn. Code Ann. § 36-1-113(i)(7) requires the court to consider this
factor in determining whether termination of parental rights is in the best interest
of the child.
        52.     [Mother] and [Father] have not paid child support consistently with
the child support guidelines promulgated by the Department pursuant to Tenn.
Code Ann. § 36-5-101. T.C.A. 36-1-113(i)(9) requires the court to consider this
factor in determining whether termination of parental rights is in the best interest
of the child.
        53.     The Court is not limited to considering the factors set out in Tenn.
Code Ann. §§. [sic] 36-1-113(i) 1-9 and should consider the following factors as
well in determining whether termination of parental rights is in the best
interest of the child.
        54.     [Mother] and [Father] have not paid a reasonable portion of the
child‟s substitute physical care and maintenance when financially able to do so.
The parents have not provided any food, clothing, diapers, toiletries, school
supplies, books, toys, etc.
        55.     [Mother] and [Father] have shown little or no genuine interest in
the welfare of the child.
        56.     [Mother] and [Father] continue to make lifestyle choices that
prevent them from being able to parent the child or to provide a home for the
child.
        57.     The child is placed in a foster home that wishes to adopt the child.
        58.     The child has established a strong bond with the foster parents.

                Thus the Court finds that the Tennessee Department of
Children‟s Services has proven by clear and convincing evidence that grounds
for termination of parental rights exists and has proven by clear and convincing
evidence that it is in the best interest of the child that all the parental rights of said
Respondents to said child be forever terminated; and therefore the complete
custody, control, and guardianship of said child be awarded to the State of
Tennessee, Department of Children‟s Services, with the right to place said child
for adoption and to consent to said adoption in loco parentis.
                This Decree shall have the effect of terminating all the rights and
obligations of the Respondents to said child and of the said child to the
Respondents arising from the parental relationship, and the Respondents are not
hereafter entitled to notice of proceedings for the adoption of the said child by
another nor have they any right to object to such adoption or otherwise to
participate in such proceedings.
IT IS, THEREFORE, ORDERED ADJUDGED, AND DECREED:
                                           26
    1. That the Respondent, [Mother] has willfully abandoned the minor child for more
       than four (4) consecutive months prior to the filing of this Petition; that she has
       failed to visit the child for the 4 consecutive months prior to filing this Petition;
       that she has been substantially non-compliant with the statement of responsibilities
       in the permanency plans; that the child has been removed from the custody of the
       parent more than six (6) months; that the conditions that led to the child‟s removal
       still exist or other conditions exist which would in all probability subject the child
       to further neglect or abuse if returned home; there is little likelihood that these
       conditions will be remedied at an early date so that the child could be returned to
       the Respondent in the near future; that the continuation of the parent/child
       relationship greatly diminishes the child‟s chances of early integration into a
       stable and permanent home; and that it is in the best interest of the child that all
       the parental rights of said Respondent to said child be forever terminated; and
       that the complete custody, control, and guardianship of said child be awarded to
       the State of Tennessee, Department of Children‟s Services, with the right to place
       said child for adoption and to consent to said adoption in loco parentis

Mother appeals the termination of her parental rights to the Child.

                                              Discussion

        Although not stated exactly as such, Mother raises four issues on appeal: 1)
whether the Juvenile Court erred in finding that grounds had been proven by clear and
convincing evidence to terminate Mother’s parental rights for abandonment by willful
failure to visit and by willful failure to provide support pursuant to Tenn. Code Ann. §§
36-1-113(g)(1) and 36-1-102(1)(A)(i); 2) whether the Juvenile Court erred in finding that
grounds had been proven by clear and convincing evidence to terminate Mother’s
parental rights for failure to comply with the Permanency Plan pursuant to Tenn. Code
Ann. § 36-1-113(g)(2); 3) whether the Juvenile Court erred in finding that grounds had
been proven by clear and convincing evidence to terminate Mother’s parental rights for
persistent conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3); and, 4) whether the
Juvenile Court erred in finding that clear and convincing evidence had been shown that it
was in the Child’s best interest for Mother’s parental rights to be terminated.

        As our Supreme Court recently instructed:

               A parent‟s right to the care and custody of her child is among the
        oldest of the judicially recognized fundamental liberty interests protected
        by the Due Process Clauses of the federal and state constitutions.3 Troxel v.
3
 U.S. Const. amend. XIV § 1 (“[N]or shall any State deprive any person of life, liberty, or property,
without due process of law . . . .”). Similarly, article 1, section 8 of the Tennessee Constitution states
                                                    27
        Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley
        v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); In re
        Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
        Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
        573, 578-79 (Tenn. 1993). But parental rights, although fundamental and
        constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
        250. “„[T]he [S]tate as parens patriae has a special duty to protect minors .
        . . .‟ Tennessee law, thus, upholds the [S]tate‟s authority as parens patriae
        when interference with parenting is necessary to prevent serious harm to a
        child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d
        425, 429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S.
        745, 747, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); In re Angela E., 303
        S.W.3d at 250. “When the State initiates a parental rights termination
        proceeding, it seeks not merely to infringe that fundamental liberty interest,
        but to end it.” Santosky, 455 U.S. at 759, 102 S.Ct. 1388. “Few
        consequences of judicial action are so grave as the severance of natural
        family ties.” Id. at 787, 102 S.Ct. 1388; see also M.L.B. v. S.L.J., 519 U.S.
        102, 119, 117 S.Ct. 555, 136 L.Ed.2d 473 (1996). The parental rights at
        stake are “far more precious than any property right.” Santosky, 455 U.S.
        at 758-59, 102 S.Ct. 1388. Termination of parental rights has the legal
        effect of reducing the parent to the role of a complete stranger and of
        “severing forever all legal rights and obligations of the parent or guardian
        of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also Santosky, 455
        U.S. at 759, 102 S.Ct. 1388 (recognizing that a decision terminating
        parental rights is “final and irrevocable”). In light of the interests and
        consequences at stake, parents are constitutionally entitled to
        “fundamentally fair procedures” in termination proceedings. Santosky, 455
        U.S. at 754, 102 S.Ct. 1388; see also Lassiter v. Dep’t of Soc. Servs. of
        Durham Cnty., N.C., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d 640
        (1981) (discussing the due process right of parents to fundamentally fair
        procedures).

               Among the constitutionally mandated “fundamentally fair
        procedures” is a heightened standard of proof – clear and convincing
        evidence. Santosky, 455 U.S. at 769, 102 S.Ct. 1388. This standard
        minimizes the risk of unnecessary or erroneous governmental interference
        with fundamental parental rights. Id.; In re Bernard T., 319 S.W.3d 586,
        596 (Tenn. 2010). “Clear and convincing evidence enables the fact-finder

“[t]hat no man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or
outlawed, or exiled, or in any manner destroyed or deprived of his life, liberty or property, but by the
judgment of his peers or the law of the land.”
                                                 28
          to form a firm belief or conviction regarding the truth of the facts, and
          eliminates any serious or substantial doubt about the correctness of these
          factual findings.” In re Bernard T., 319 S.W.3d at 596 (citations omitted).
          The clear-and-convincing-evidence standard ensures that the facts are
          established as highly probable, rather than as simply more probable than
          not. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re
          M.A.R., 183 S.W.3d 652, 660 (Tenn. Ct. App. 2005).

                Tennessee statutes governing parental termination proceedings
          incorporate this constitutionally mandated standard of proof. Tennessee
          Code Annotated section 36-1-113(c) provides:

                 Termination of parental or guardianship rights must be based
                 upon:

              (1) A finding by the court by clear and convincing evidence that
                  the grounds for termination of parental or guardianship rights
                  have been established; and
              (2) That termination of the parent‟s or guardian‟s rights is in the
                  best interests of the child.

          This statute requires the State to establish by clear and convincing proof
          that at least one of the enumerated statutory grounds4 for termination exists
          and that termination is in the child‟s best interests. In re Angela E., 303
          S.W.3d at 250; In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn. 2006); In re
          Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). “The best interests analysis is
          separate from and subsequent to the determination that there is clear and
          convincing evidence of grounds for termination.” In re Angela E., 303
          S.W.3d at 254. Although several factors relevant to the best interests
          analysis are statutorily enumerated,5 the list is illustrative, not exclusive.
          The parties are free to offer proof of other relevant factors. In re Audrey S.,
          182 S.W.3d at 878. The trial court must then determine whether the
          combined weight of the facts “amount[s] to clear and convincing evidence
          that termination is in the child‟s best interest.” In re Kaliyah S., 455
          S.W.3d 533, 555 (Tenn. 2015). These requirements ensure that each parent
          receives the constitutionally required “individualized determination that a
          parent is either unfit or will cause substantial harm to his or her child before


4
    Tenn. Code Ann. § 36-1-113(g)(1)-(13).
5
    Tenn. Code Ann. § 36-1-113(i).
                                                29
the fundamental right to the care and custody of the child can be taken
away.” In re Swanson, 2 S.W.3d 180, 188 (Tenn. 1999).

        Furthermore, other statutes impose certain requirements upon trial
courts hearing termination petitions. A trial court must “ensure that the
hearing on the petition takes place within six (6) months of the date that the
petition is filed, unless the court determines an extension is in the best
interests of the child.” Tenn. Code Ann. § 36-1-113(k). A trial court must
“enter an order that makes specific findings of fact and conclusions of law
within thirty (30) days of the conclusion of the hearing.” Id. This portion
of the statute requires a trial court to make “findings of fact and conclusions
of law as to whether clear and convincing evidence establishes the
existence of each of the grounds asserted for terminating [parental] rights.”
In re Angela E., 303 S.W.3d at 255. “Should the trial court conclude that
clear and convincing evidence of ground(s) for termination does exist, then
the trial court must also make a written finding whether clear and
convincing evidence establishes that termination of [parental] rights is in
the [child‟s] best interests.” Id. If the trial court‟s best interests analysis “is
based on additional factual findings besides the ones made in conjunction
with the grounds for termination, the trial court must also include these
findings in the written order.” Id. Appellate courts “may not conduct de
novo review of the termination decision in the absence of such findings.”
Id. (citing Adoption Place, Inc. v. Doe, 273 S.W.3d 142, 151 & n.15 (Tenn.
Ct. App. 2007)).

                      B. Standards of Appellate Review

        An appellate court reviews a trial court‟s findings of fact in
termination proceedings using the standard of review in Tenn. R. App. P.
13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
246. Under Rule 13(d), appellate courts review factual findings de novo on
the record and accord these findings a presumption of correctness unless
the evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at
596; In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of
A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007). In light of the heightened
burden of proof in termination proceedings, however, the reviewing court
must make its own determination as to whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, amount
to clear and convincing evidence of the elements necessary to terminate
parental rights. In re Bernard T., 319 S.W.3d at 596-97. The trial court‟s
ruling that the evidence sufficiently supports termination of parental rights
                                        30
      is a conclusion of law, which appellate courts review de novo with no
      presumption of correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re
      Adoption of A.M.H., 215 S.W.3d at 810). Additionally, all other questions
      of law in parental termination appeals, as in other appeals, are reviewed de
      novo with no presumption of correctness. In re Angela E., 303 S.W.3d at
      246.

In re Carrington H., 483 S.W.3d 507, 521-24 (Tenn. 2016) (footnotes in original but
renumbered), petition for cert. filed sub nom. Vanessa G. v. Tennessee Dep’t of
Children’s Servs., ___ U.S. ___ (U.S. April 27, 2016) (No. 15-1317) .

        Clear and convincing evidence supporting any single ground will justify a
termination order. E.g., In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). Our Supreme
Court, however, has instructed “that in an appeal from an order terminating parental
rights the Court of Appeals must review the trial court‟s findings as to each ground for
termination and as to whether termination is in the child‟s best interests, regardless of
whether the parent challenges these findings on appeal.” In re: Carrington H., 483
S.W.3d at 526-27 (footnote omitted). As such, we review each of the grounds for
termination.

      We first consider whether the Juvenile Court erred in finding that grounds had
been proven by clear and convincing evidence to terminate Mother’s parental rights for
abandonment by willful failure to visit and by willful failure to provide support pursuant
to Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-102(1)(A)(i). As pertinent, Tenn. Code
Ann. § 36-1-113(g)(1) provides:

      (g) Initiation of termination of parental or guardianship rights may be based
      upon any of the grounds listed in this subsection (g). The following
      grounds are cumulative and non-exclusive, so that listing conditions, acts or
      omissions in one ground does not prevent them from coming within another
      ground:

      (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
      occurred;

Tenn. Code Ann. § 36-1-113(g)(1) (Supp. 2015). As pertinent to this appeal, Tenn. Code
Ann. § 36-1-102 provides:

      (1)(A) For purposes of terminating the parental or guardian rights of a
      parent or parents or a guardian or guardians of a child to that child in order
      to make that child available for adoption, “abandonment” means that:
                                           31
               (i) For a period of four (4) consecutive months immediately
       preceding the filing of a proceeding or pleading to terminate the parental
       rights of the parent or parents or the guardian or guardians of the child who
       is the subject of the petition for termination of parental rights or adoption,
       that the parent or parents or the guardian or guardians either have willfully
       failed to visit or have willfully failed to support or have willfully failed to
       make reasonable payments toward the support of the child;

Tenn. Code Ann. § 36-1-102(1)(A)(i) (Supp. 2015).

        Mother argues in her brief on appeal that the Juvenile Court erred in finding that
she willfully failed to visit the Child during the four month period preceding the filing of
the Petition because Grandmother testified that she did not stop supervising the
visitations until February or March of 2015. Mother asserts that the Juvenile Court erred
in relying upon the testimony of Ms. Evans that Mother had not visited since January of
2015, as DCS was not supervising the visits, and therefore, Ms. Evans was not aware of
all of the visits that Mother had with the Child. Mother argues that the order from the
review hearing entered on March 2, 2015, found that Mother was visiting regularly at that
time.

        The Petition was filed on July 7, 2015. Thus, the relevant four month period
preceding the filing of the Petition started on March 7, 2015. Mother testified that she
visited the Child until March of 2015. The record is devoid of evidence showing that
Mother visited in April or in May of 2015. The record shows that a visit was scheduled
to occur at the end of June, which was during the four month period preceding the filing
of the Petition, but that visit had to be rescheduled through no fault of Mother. Given the
facts and circumstances in this case, including giving Mother credit for the one visit in
June, which was rescheduled, and accepting Mother‟s testimony that she visited in
March, Mother‟s visitation during the four month period cannot be viewed as regular
visitation. Even crediting Mother with a visit in March and crediting her with the visit
that was scheduled at the end of June, this still leaves an almost three month period
between scheduled visits. Mother gave no explanation as to why she failed to visit in
April or May. Furthermore, Mother gave no explanation whatsoever as to why she did
not, or could not, have visited more often during the relevant time period. Under the
circumstances of this case, Mother‟s visitation can only be considered “token visitation,”
which Tenn. Code Ann. § 36-1-102(1)(C) defines as: “under the circumstances of the
individual case, constitutes nothing more than perfunctory visitation or visitation of such
an infrequent nature or of such short duration as to merely establish minimal or
insubstantial contact with the child.” Tenn. Code Ann. § 36-1-102(1)(C) (Supp. 2015).

                                             32
       The record reveals that Mother knew how to set up visitations and that she had at
times contacted DCS to request visitation. Mother also argues in her brief on appeal that
her failure to visit was not willful because Mother requested weekend visitation through
DCS and was denied. Ms. Evans testified, however, that Mother made this request
“recently,” not during the four month period preceding the filing of the Petition. The
evidence in the record on appeal does not preponderate against the Juvenile Court‟s
finding by clear and convincing evidence that grounds existed to terminate Mother‟s
parental rights for abandonment by willful failure to visit.

       The Juvenile Court also found that clear and convincing evidence was shown to
terminate Mother‟s parental rights for abandonment by willful failure to support.
Pursuant to Tenn. Code Ann. § 36-1-102(1)(H), Mother “is presumed to have knowledge
of [her] legal obligation to support [her] child or children.” Tenn. Code Ann. § 36-1-
102(1)(H) (Supp. 2015). Ms. Evans testified that Mother has paid no support for the
Child. Mother herself admitted that she has paid no child support. The evidence in the
record on appeal shows that Mother was not incarcerated during the four month period
preceding the filing of the Petition, at some indeterminate period of time was able-bodied
and capable of working, and that Mother did indeed work at different times during the
pendency of this case. Despite all this, Mother never paid any support for the Child.

        The evidence, however, fails to show that Mother had the ability to pay child
support during the relevant four month period preceding the filing of the Petition. The
evidence shows that Mother lost her job in March of 2015 due to a diagnosis of Hepatitis
C. Mother testified that she had been unable to find a job since that time. Thus, there is
no evidence that Mother had the ability to pay child support during the relevant four
month period. As such, Mother‟s failure to pay child support during the relevant four
month period cannot be considered to be willful. As Mother‟s failure to pay child
support during the relevant four month period cannot be considered to be willful, grounds
to terminate her parental rights for abandonment by willful failure to provide support
were not established by clear and convincing evidence. We, therefore, reverse that
portion of the Juvenile Court‟s November 17, 2015 order terminating Mother‟s parental
rights to the Child for abandonment by willful failure to provide support.

       We next consider whether the Juvenile Court erred in finding that grounds had
been proven by clear and convincing evidence to terminate Mother’s parental rights for
failure to comply with the Permanency Plan pursuant to Tenn. Code Ann. § 36-1-
113(g)(2). As pertinent, Tenn. Code Ann. § 36-1-113(g)(2) provides:

      (2) There has been substantial noncompliance by the parent or guardian
      with the statement of responsibilities in a permanency plan pursuant to the
      provisions of title 37, chapter 2, part 4;
                                           33
Tenn. Code Ann. § 36-1-113(g)(2) (Supp. 2015).

       The evidence in the record on appeal shows that new requirements were added to
the Permanency Plan shortly before trial. The evidence shows that Mother was not given
sufficient time to complete these newly added requirements, although she did make an
effort to complete some of them. Because Mother was not given sufficient time to
complete the newly-added requirements, terminating her parental rights for failure to
complete these requirements would violate due process.

       The Juvenile Court found that while Mother had completed some of the
requirements of the Permanency Plan, “she specifically took efforts to avoid drug screens
and has routinely dyed her hair against the advice of her case manager . . . .” The
evidence in the record on appeal does not preponderate against this finding made by clear
and convincing evidence.

       The Juvenile Court also found that Mother lacked stable housing and employment.
The record, however, reveals that the requirements for Mother to maintain stable housing
and employment were not in the original Permanency Plan. The record on appeal
contains the original Permanency Plan dated August 19, 2014 and ratified on September
23, 2014, and the most recent Permanency Plan dated May 22, 2015 and ratified on June
8, 2015. These two plans were introduced as exhibits at trial. The record does not
contain the revised Permanency Plan of February 27, 2015, which was ratified on March
2, 2015. A careful and thorough review of the record on appeal reveals that the
requirements for Mother to maintain stable housing and employment do not appear in the
August 19, 2014 Permanency Plan. These requirements do appear in the Permanency
Plan of May 22, 2015, which was ratified on June 8, 2015. As noted above, however,
Mother was not given sufficient time to comply with the requirements newly added to the
Permanency Plan ratified on June 8, 2015. Given all this, we cannot say that clear and
convincing evidence was shown that Mother substantially failed to comply with the
statement of responsibilities in the Permanency Plan. We, therefore, reverse that portion
of the Juvenile Court‟s November 17, 2015 order terminating Mother‟s parental rights to
the Child for substantial noncompliance with the statement of responsibilities in the
Permanency Plan.

       Next, we consider whether the Juvenile Court erred in finding that grounds had
been proven by clear and convincing evidence to terminate Mother’s parental rights for
persistent conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3). As pertinent, Tenn.
Code Ann. § 36-1-113(g)(3) provides:



                                           34
      (3) The child has been removed from the home of the parent or guardian by
      order of a court for a period of six (6) months and:

              (A) The conditions that led to the child‟s removal or other conditions
      that in all reasonable probability would cause the child to be subjected to
      further abuse or neglect and that, therefore, prevent the child‟s safe return
      to the care of the parent or parents or guardian or guardians, still persist;

             (B) There is little likelihood that these conditions will be remedied at
      an early date so that the child can be safely returned to the parent or parents
      or the guardian or guardians in the near future; and

             (C) The continuation of the parent or guardian and child relationship
      greatly diminishes the child‟s chances of early integration into a safe, stable
      and permanent home;

Tenn. Code Ann. § 36-1-113(g)(3) (Supp. 2015).

       As discussed more fully above, the evidence shows that the Child was removed
from Mother‟s custody by court order for a period of six months or more due to drug
exposure. The Juvenile Court found by clear and convincing evidence: “The conditions
that prevent the child‟s return to the mother‟s home are as follows: the mother does not
have a suitable home, she does not have a legal means of income, and she has not had a
period of sustained verifiable sobriety.” The evidence in the record on appeal, as
discussed more fully above, does not preponderate against these findings.

       Importantly, the Juvenile Court found that conditions other than the conditions that
led to the Child‟s removal, i.e., Mother‟s lack of a suitable home and lack of a legal
means of income, existed which would in all reasonable probability cause the Child to be
subjected to further abuse or neglect. The evidence in the record on appeal shows that
during the year and a half that the Child has been in State custody, Mother has had more
than five addresses. Mother‟s current housing situation is dependent upon her boyfriend
and her boyfriend‟s parents, whom she has known for a very short period of time. We
also note that there is no evidence that Mother is contributing anything toward the cost of
living with her boyfriend‟s parents. This situation can in no way be considered to be
stable housing. Furthermore, the evidence shows that Mother has not had a job for
months and has no legal means of income. We find no error in the Juvenile Court‟s
finding that grounds were proven by clear and convincing evidence to terminate Mother‟s
parental rights for persistent conditions pursuant to Tenn. Code Ann. § 36-1-113(g)(3).



                                            35
       Finally, we consider whether the Juvenile Court erred in finding that clear and
convincing evidence had been shown that it was in the Child’s best interest for Mother’s
parental rights to be terminated. When making a determination regarding the best interest
of a child, the court shall consider the list of non-exclusive factors contained in Tenn.
Code Ann. § 36-1-113(i). We need not reiterate in detail the Juvenile Court’s detailed
findings relative to this issue as they are quoted fully above. The record reveals that the
Juvenile Court considered all of the relevant factors and made detailed findings with
regard to the best interest of the Child. The evidence in the record on appeal does not
preponderate against the finding made by the Juvenile Court by clear and convincing
evidence that it was in the Child’s best interest for Mother’s parental rights to be
terminated.

       As grounds to terminate Mother‟s parental rights to the Child for abandonment by
willful failure to visit and for persistent conditions were proven by clear and convincing
evidence, and it was shown by clear and convincing evidence that it was in the Child‟s
best interest for Mother‟s parental rights to be terminated, we affirm that portion of the
Juvenile Court‟s November 17, 2015 order terminating Mother‟s parental rights to the
Child for abandonment by willful failure to visit and for persistent conditions.

                                       Conclusion

       The judgment of the Juvenile Court is affirmed, as modified, and this cause is
remanded to the Juvenile Court for collection of the costs below. The costs on appeal are
assessed against the appellant, Briana M.




                                          _________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            36